         Case 3:20-cv-01155-AC         Document 61      Filed 09/15/21     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 DAVID PEER, individually and on behalf of          Case No. 3:20-cv-01155-AC
 all others similarly situated,
                                                    ORDER
                Plaintiff,

        v.

 RICK’S CUSTOM FENCING AND
 DECKING, INC., a domestic business
 corporation, and RICHARD LEE
 STANLEY, an individual,

                Defendants.


Robert K. Meyer and Talia Yasmeen Guerriero, Meyer Stephenson, 1 S.W. Columbia Street,
Suite 1850, Portland, OR 97204; Whitney B. Stark, Albies & Stark, 1 S.W. Columbia Street,
Suite 1850, Portland, OR 97204. Attorneys for Plaintiff.

Gregory Meihn, Foley & Mansfield PLLP, 130 E. Nine Mile Road, Ferndale, MI 48220; Howard
“Terry” Hall and Diane C. Babbitt, Foley & Mansfield PLLP, 999 Third Avenue, Suite 3760,
Seattle, WA 98104. Attorneys for Defendants.

IMMERGUT, District Judge.

       On August 13, 2021, Magistrate Judge John V. Acosta issued his Findings and

Recommendation (“F&R”). ECF 55. The F&R recommends that this Court grant Plaintiff’s

Motion to Conditionally Certify Collective Action and Facilitate Notice to Potential Class



PAGE 1 – ORDER
         Case 3:20-cv-01155-AC         Document 61       Filed 09/15/21    Page 2 of 2




Members, ECF 24, and establish an equitable tolling date of February 5, 2021. No party filed

objections. For the following reasons, the Court ADOPTS Judge Acosta’s F&R.

                                         STANDARDS

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       No party having filed objections, this Court has reviewed the F&R and accepts Judge

Acosta’s conclusions. The F&R, ECF 55, is adopted in full. Plaintiff’s Motion to Conditionally

Certify Collective Action and Facilitate Notice to Potential Class Members, ECF 24, is

GRANTED, and an equitable tolling date of February 5, 2021 is established.



       IT IS SO ORDERED.

       DATED this 15th day of September, 2021.

                                                    /s/ Karin J. Immergut
                                                    Karin J. Immergut
                                                    United States District Judge




PAGE 2 – ORDER
